Title: Enclosure: Proposal to Publish Etchings of Pictures in the Louvre, 1 February 1802
From: Cosway, Maria
To: Jefferson, Thomas


            Enclosure Proposal to Publish Etchings of Pictures in the Louvre
            GALLERY OF THE LOUVRE, AT PARIS
            It is proposed to publish by subscription highly finished ETCHINGS, done by Mrs. MARIA COSWAY, of all the PICTURES which compose the superb collection in the gallery of the Louvre, comprising the most celebrated CHEFS-D’OEUVRE of the ITALIAN, FLEMISH, and FRENCH schools; with an historical account of each picture, and such authentic anecdotes of the artists, as may be new and interesting by
            J. GRIFFITHS, esqre.
            The above work will be published by numbers, each containing TWO etchings and the text, printed on superfine paper, with beautiful types; the first number will be ready for delivery on the 31st March next, and if possible, TWO will be given in each future month.
            Each place will represent the pictures which compose ONE of the compartments of the gallery, which is at present divided into fifty seven, and the work will be continued until the whole of the collection may be compleated.
            The size of the plates is twenty one inches in height by seventeen in breadth, and the TWO first will contain copies of the works of the following masters:
            
              
                Raffaello
                7
                Procaccino
                1
              
              
                Giulio Romano
                5
                Domenico Feti
                1
              
              
                Tizziano
                4
                Sebastiano del Piombo
                1
              
              
                Leonardo da Vinci
                2
                Guercino
                1
              
              
                Paolo Veronese
                2
                Baldassar Peruzzi
                1
              
              
                Guido
                1
                Alessandro Veronese
                1
              
            
            The numbers will be delivered in strict conformity with the dates of the subscriptions, which it is requested may be paid on receipt of each number.
            The impressions will be of two kinds, colored and plain.
            price to subscribers,
            
              
                For each number
                with two colored etchings,
                L 1—
                5—
              
              
                Do.
                with two plain
                 
                15—
              
            
            price to non-subscribers,
            
              
                For each number
                with two colored etchings,
                L 1—
                11—
                6—
              
              
                Do.
                with two plain
                  1—
                1—
                 
              
            
            Subscribers, a list of whom will be given with the work, are sollicited to signify their intentions to M. COLNAGHI, Cockspur street, LONDON, who will carefully direct the numbers according to order, grant receipts for the amount of subscriptions paid (if required), and with whom may be seen a specimen of the etchings.
            1st February 1802.
          